        Case 3:18-cv-30047-MGM Document 28 Filed 04/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


ALEXIS J. PRISENDORF,                      )
                                           )
              Plaintiff,                   )       Civil Action No. 18-cv-30047-MGM
                                           )
       v.                                  )
                                           )
TYPHOON ADVERTISING, et al.,               )
                                           )
       Defendants.                         )


                           ORDER WITH RESPECT TO MEDIATION

ROBERTSON, U.S.M.J.

       The parties are hereby notified that the court has scheduled a mediation

conference on June 13, 2019, at 10:00 a.m. in Hampshire Courtroom, United States

District Court, 300 State Street, Springfield, Massachusetts. Counsel are directed to be

present with their respective clients or representatives thereof without limitation on their

authority to negotiate and commit to settlement terms that, in their discretion, may be

acceptable. It shall be understood that all parties and counsel will participate in the

conference in good faith and with the interest of settling the matter on mutually

acceptable terms. It shall be understood as well that all parties, counsel and other

persons who participate will keep confidential all communications exchanged during the

conference.

       By no later than June 6, 2019, each party shall provide the court under a seal a

confidential settlement memorandum of no more than four pages addressing with

candor the following points:




                                               1
        Case 3:18-cv-30047-MGM Document 28 Filed 04/10/19 Page 2 of 2



      A.     A brief analysis of the key issues involved in the litigation, including a

             specific breakdown of the claimed damages.

      B.     A description of the strongest and weakest legal and factual points in the

             party’s case.

      C.     A description of the strongest and weakest legal and factual points in the

             opponent’s case.

      D.     The status of settlement negotiations, including the last settlement

             proposal made by each side. In this regard, counsel are directed to confer

             with their clients in advance of the mediation conference to explore the

             party’s settlement position, and the parties are encouraged to exchange

             settlement proposals prior to the conference.

      E.     The settlement proposal that the party believes would be fair.

      F.     The settlement proposal that the party would be willing to make in order to

             conclude the matter at this time.

      Each memorandum shall be sealed, held in confidence by the court and returned

to the party at the conclusion of mediation. The memoranda shall be submitted to the

court by email to Melissa_Calderon@mad.uscourts.gov.

      In the event any party believes the case is not ripe for mediation, please notify

other counsel and the court as soon as possible.

      IT IS SO ORDERED.




DATED: April 10, 2019                            /s/ Katherine A. Robertson
                                                 KATHERINE A. ROBERTSON
                                                 United States Magistrate Judge



                                             2
